 In the Matter ofCALIFORNIAKNITTING MILLS D/B/AHOLLYVOGUESPORTSWEAR, EMPLOYERandCHESTINA WIMBERLYetal.,EMPLOYEES,PETITIONERSandSPORTSWEAR AND COTTON GARMENT WORKERS LOCALNo. 266,INTERNATIONAL LADIES GARMENT WORKERS UNION,A. F. OFL., UNIONCase No. 21-RD-10.-Decided May 12, 1948Mr. George A f tergood,of Los Angeles, Calif., for the Employer.Miss Chestina Wimberly,of Los Angeles, Calif., for the Petitioners.DECISIONANDDIRECTION OF ELECTIONUpon a petition for decertification duly filed,' hearing in this casewas held in Los Angeles, California, on February 3, 1948, before Mau-rice J. Nicoson, hearing officer.The hearing officer's rulings made atthe hearing are free from prejudicial error and are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERCalifornia Knitting Mills is a California corporation doing businessat one of its subdivisions, which is located in Los Angeles, California,and which is the only one herein involved, under the style and firmname of Hollyvogue Sportswear.The Employer manufactures gar-ments for other companies and receives its raw materials for the mostpart from these companies.The Employer directly receives no raw materials from outside theState, and sells no finished products outside the State.Catalina, Inc.,however, one of the companies for whom the Employer manufacturesswim trunks, is a California corporation which, during the past year,purchased raw materials, machinery, and supplies having a value inexcess of $1,000,000, approximately 75 percent of which was purchased1The names of the Employer and the Petitioners appear in the caption as amended atthe hearing77 N. L.R. B., No. 95.574 HOLLYVOGUE SPORTSWEAR575outside the State, and during the same period, manufactured finishedproducts having a value in excess of $1,000,000, more than 75 percentof which was shipped outside the State.The Employer admits and we find that it is engaged in interstatecommerce within the meaning of the National Labor Relations Act.II.THE PARTIES INVOLVEDThe Petitoners, employees of the Employer, assert that the Unionis no longer the representative of the Employer's employees as -definedin Section 9 (a) of the amended Act.The Union, a labor organization affiliated with the InternationalLadies Garment Workers Union, was established as exclusive repre-sentative of employees of the Employer on November 18, 1946, as aresult of a consent election.III.THE QUESTION CONCERNING REPRESENTATIONOn November 18, 1946, following a consent election as noted above,theUnion was certified as the bargaining representative for theemployees of the Employer.On January 1, 1947, the Employer andthe Union executed a collective bargaining contract, to terminate onDecember 31, 1947.On October 29, 1947, the Union gave notice tothe Employer that it wished to terminate the contract, and upon itstermination on December 31, 1947, it was not renewed. The contractis not raised by any of the parties as a bar to this proceeding.Although the Union was served with notice of hearing herein, itdid not appear.The record shows that in an interview sought by theEmployer on about November 29, 1947, about a month after theUnion had given notice that it wished to terminate the agreement,the Union stated that it was negotiating an agreement with an asso-ciation of employers in the sportswear industry, and did not wishto discuss a contract with the Employer until it had completed thesenegotiations.The Union stated that it would get in touch with theEmployer after the contract with the employer association had beensigned, but it had not yet done so at the time of the hearing on Febru-ary 3, 1948.The Employer will presumably be asked to sign thesame contract as that negotiated between the Union and the employerassociation.It thus appears that the Union has not waived its rightto represent the Employer's employees, but has postponed negotiationof a new contract until its negotiations with the employer associationare completed.We accordingly find that a question affecting commerce exists con-cerning the representation of employees of the Employer, within theiiieaning of Section 9 (c) (1) and Section 2 (6) and (7) of the Act. 576DECISIONS OF NATIONAL LABOR RELATIONS BOARDIV. THE APPROPRIATE UNITWe find, in accordance with the agreement of the parties, that allthe production and maintenance employees of the Employer, exclud-ing office and clerical employees,2 janitors, and supervisors, constitutea unit appropriate for the purposes of collective bargaining, withinthe meaning of Section 9 (b) of the Act.DIRECTION OF ELECTION 3As part of the investigation to ascertain representatives for thepurposes of collective bargaining with California Knitting Mills d/b/aHollyvogue Sportswear, Los Angeles, California, an election by secretballot shall be conducted as early as possible, but not later than thirty(30) days from the date of this Direction, under the direction andsupervision of the Regional Director for the Twenty-first Region, andsubject to Sections 203.61 and 203.62 of National Labor RelationsBoard Rules and Regulations-Series 5, among the employees in theunit found appropriate in Section IV, above, who were employed dur-ing the pay-roll period immediately preceding the date of this Direc-tion, including employees who did not work during said pay-rollperiod because they were ill or on vacation or temporarily laid off,but excluding those employees who have since quit or been dischargedfor cause and have not been rehired or reinstated prior to the dateof the election, and also excluding employees on strike who are notentitled to reinstatement, to determine whether or not they desire tobe represented by Sportswear and Cotton Garment Workers Local No.266, International Ladies Garment Workers Union, A. F. of L., forthe purposes of collective bargaining.CHAIRMAN HERZOG and MEMBER MURDOCIi took no part in the con-sideration of the above Decision and Direction of Election.2 The shipping and receiving clerk is also excluded3Although theInternational is in compliancewith theregistration and filing require-ments of Section 9 (f), (g), and(h) of the amendedAct, LocalNo 266 permitted its com-pliance with Section 9(f) and(g) to lapse on December31, 1947.Thefailure of the Localtomaintain compliance does not preclude the Boaid from directing an election on thisdecertification petition.Accordingly we shall placethe Union's name on the ballot in theelection directed hereinafter.Under ouipolicy,the Union will be certified if it wins theelection pro%idedthat at thattime it is in compliance with Section 9 (f), (g), and (h) ofthe Act.Absent such compliance,the Board will certify only the arithmetical results ofthe election.SeeMatter of Harris Foundry & Machine Company, 76 N.L. R. B. 118.